In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1988 
THOM D. HOWELL, 
                                                  Plaintiff‐Appellee, 

                                 v. 

SHAWN SMITH, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
        No. 2:13‐cv‐00045‐JTM‐PRC — James T. Moody, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 29, 2016 — DECIDED APRIL 10, 2017 
                 ____________________ 

    Before WOOD, Chief Judge, and RIPPLE and WILLIAMS, Cir‐
cuit Judges. 
    RIPPLE,  Circuit  Judge.  On  May  15,  2011,  Officer  Shawn 
Smith of the Highland, Indiana Police Department received a 
call from his dispatcher, alerting him to a road rage incident 
involving the discharge of a firearm. He later came upon a car 
matching  the  description  and  conducted  a  “high‐risk  traffic 
2                                                                 No. 16‐1988 

stop.”1 Officer Smith placed Mr. Howell, the occupant of the 
car,  in  handcuffs  and  detained  him  until  other  officers 
brought the alleged victim to the scene.2 The victim positively 
identified Mr. Howell and his vehicle as involved in the road 
rage incident. Nonetheless, the officers found no weapon and 
decided to release Mr. Howell. The whole episode lasted ap‐
proximately thirty minutes. 
    Mr. Howell initially brought this action in state court, al‐
leging that the officers’ treatment had aggravated a preexist‐
ing shoulder condition, which became worse with time and 
required multiple surgeries. Following the transfer of the pro‐
ceedings  from  state  to  federal  district  court,3  Officer  Smith 
moved for summary judgment on the ground of qualified im‐
munity.  The  district  court  denied  the  motion,  and  Officer 
Smith filed this interlocutory appeal.4  
    We respectfully disagree with the district court’s decision 
to deny Officer Smith’s immunity claim. In our view, Officer 
Smith’s decision to place Mr. Howell, then implicated in a se‐
rious crime involving the discharge of a weapon, in handcuffs 
and to keep him in handcuffs until satisfied that he was not a 

                                                 
1 R.22‐1 at 38.  

2  We  refer  to  the  victim  as  an  “alleged  victim”  because  it  is  unclear 

whether the altercation occurred at all. Appellee’s Br. 14. For ease of read‐
ing, however, we will refer only to the “victim.” 
3 The district court’s jurisdiction was premised on 28 U.S.C. §§ 1331 and 

1343. 
4 Our jurisdiction is premised on the collateral order doctrine. A district 

court’s determination that a defendant is not entitled to qualified immun‐
ity is a final order for the purposes of 28 U.S.C. § 1291. Mitchell v. Forsyth, 
472 U.S. 511, 530 (1985). 
No. 16‐1988                                                            3

threat did not violate the Fourth Amendment. Therefore, un‐
der the doctrine of qualified immunity, the federal count in 
the complaint must be dismissed. Accordingly, we reverse the 
judgment of the district court and remand the case for further 
proceedings.  
 
                                    I 
                          BACKGROUND 
                                   A. 
    Mr. Howell, a Navy veteran and high school teacher in his 
early sixties, has had multiple shoulder surgeries, including a 
complete replacement of his right shoulder. Prior to the en‐
counter at issue in this appeal, he was able to stretch his right 
arm,  to  write  on  a  blackboard,  and  to  lift  up  to  five  or  six 
pounds with his right arm. His left shoulder was in better con‐
dition;  he  usually  was  able  to  place  his  left  arm  behind  his 
back.  
    The stop at issue here took place on May 15, 2011. While 
Officer Smith was on routine patrol in the Town of Highland, 
Indiana, his dispatcher advised him of a reported road rage 
incident. According to the dispatcher, the victim had reported 
that the driver of a tan Trailblazer ahead of him on the road 
had fired at him while the two vehicles were traveling north‐
bound  on  Kennedy  Avenue  in  Griffith,  Indiana.  The  dis‐
patcher described the suspect driver, alone in the vehicle, as a 
white male with facial hair and stated that the vehicle had an 
older Indiana blue license plate. Officer Smith later encoun‐
tered a vehicle and driver matching this description. He acti‐
vated his patrol car’s overhead lights and stopped the car. 
4                                                         No. 16‐1988 

    Officer Smith treated this stop as a “high‐risk traffic stop”: 
He ordered Mr. Howell to step out of his vehicle, to place his 
hands on his head, to walk backwards toward him, and then 
to kneel on the ground.5 Mr. Howell complied with all orders. 
While Mr. Howell was kneeling, Officer Smith handcuffed his 
hands behind his back. He then asked Mr. Howell whether he 
had been involved in a road rage incident; Mr. Howell denied 
any involvement. Officer Smith placed Mr. Howell in the back 
of the squad car. 
    There  is  some  disagreement  as  to  what,  if  anything, 
Mr. Howell said as he was placed in handcuffs. According to 
Officer Smith, Mr. Howell “did not complain of any pain in 
his shoulders or arms nor did he complain of any pain, sore‐
ness or injuries to his shoulders at any time.”6 Mr. Howell, on 
the other hand, maintains that he told the officer that “I can’t 
stretch my arm behind my back that way”7 and that he “had 
just had surgery with [his] shoulder.”8 He additionally con‐
tends  that  he  later  told  an  officer,  other  than  Officer  Smith, 
that he was “sore”9 or in “pain,”10 although he is inconsistent 
on the exact language that he used and unclear as to when this 



                                                 
5 R.22‐1 at 38.  

6 Id. 

7 Id. at 16. 

8 Id. at 18.  

9 Id. at 27, 30. 

10 R.23‐3 at 2. 
No. 16‐1988                                                       5

conversation took place, other than stating that it was with a 
Griffith police officer.11  
    Officer  Smith  radioed  Sergeant  Banasiak,  who  was  with 
the victim at a nearby shopping center or strip mall. He asked 
whether the stopped vehicle was the one from which a shot 
had been fired. The victim “replied that it sounded like it.”12 
When Sergeant Banasiak and the victim arrived at the scene 
shortly thereafter, the latter confirmed the identification.  
    Officer  Smith  searched  Mr. Howell  and  did  not  find  a 
weapon. Mr. Howell also provided consent to search his ve‐
hicle, but a search failed to locate a firearm. Throughout this 
time,  the  victim  remained  adamant  about  his  identification 
and  advised  both  Sergeant  Banasiak  and  Officer  Smith  that 
Mr. Howell was the individual who had shot at him in Grif‐
fith. Attempting to explain the absence of a firearm, the victim 
suggested that Mr. Howell must have thrown his weapon out 
of his vehicle.  
   Nonetheless, once the officers ascertained all of these facts, 
which  involved  removing  Mr.  Howell  from  the  car  several 
times,  Sargent  Dawes  of  the  Griffith  Police  Department,  in 
whose  jurisdiction  the  offense  would  have  taken  place,  de‐
cided to release Mr. Howell.  
    The entire detention lasted approximately thirty minutes. 
At  no  point  did  Officer  Smith  feel  threatened  in  any  way. 
Mr. Howell  maintains  that,  since  his  detention,  he  has  suf‐
fered mental anguish and has undergone multiple shoulder‐
related surgeries.  
                                                 
11 R.22‐1 at 30.  

12 Id. at 38.  
6                                                              No. 16‐1988 

                                                    B. 
    Mr. Howell brought this action, alleging a “violation of his 
State  and  Federal  Constitutional  Rights,  as  provided  by  the 
Indiana and Federal Constitutions, Statutes and case law.”13 
Relying on state law causes of action, Mr. Howell also sought 
damages  for battery,  false arrest, false  imprisonment,  inten‐
tional infliction of emotional distress, and negligent infliction 
of emotional distress, among other claims.  
    Because the complaint contained a count alleging a federal 
question,  all  the  defendants14  removed  the  action  to  the 
United States District Court for the Northern District of Indi‐
ana. See 28 U.S.C. § 1441(a). Soon thereafter, the defendants 
moved for summary judgment, and Mr. Howell abandoned 
all claims other than the federal excessive force claim against 
Officer Smith and three of the state claims.15  
   On March 31, 2016, the district court denied the motion for 
summary  judgment.  It  concluded  that  Officer  Smith’s 
knowledge of Mr. Howell’s injury precluded the defense of 
qualified immunity and noted that there was “a question of 

                                                 
13 R.1 at 2.  

14 At the time that the district court ruled on the summary judgment mo‐

tion, only Officer Smith and the Town of Highland remained as defend‐
ants. R.27 at 1–2 (explaining the remaining claims).  
15 As explained by the district court in its summary judgment order, the 

“only claims that remain[ed] for resolution on defendants’ motion [were] 
Howell’s claims against defendant Officer Smith for excessive force, and 
against both Smith and the Town of Highland for battery, intentional in‐
fliction of emotional distress (‘IIED’), and negligent infliction of emotional 
distress (‘NIED’).” Id. 
No. 16‐1988                                                         7

fact  as  to  whether  the  force  used  was  excessive.”16  Officer 
Smith thereafter timely filed an interlocutory appeal.  
        
                                                    II 
                                        DISCUSSION 
    The  standards  that  govern  our  review  of  the  district 
court’s decision are well settled. We review de novo the dis‐
trict  court’s  denial  of  summary  judgment  on  qualified  im‐
munity grounds, asking whether viewing the facts in the light 
most  favorable  to  the  plaintiff,  the  defendants  nonetheless 
were entitled to qualified immunity as a matter of law. Estate 
of Escobedo v. Bender, 600 F.3d 770, 778 (7th Cir. 2010). Quali‐
fied immunity shields federal and state officials from money 
damages unless a plaintiff demonstrates that the official vio‐
lated a statutory or constitutional right and that the right was 
“clearly  established”  at  the  time  of  the  challenged  conduct. 
Ashcroft v. al‐Kidd, 563 U.S. 731, 735 (2011). A right is clearly 
established when existing precedent has “placed the statutory 
or constitutional question beyond debate.” Reichle v. Howards, 
566  U.S.  658,  664  (2012).  To  meet  his  burden  on  the  second 
prong, a plaintiff must “show either a reasonably analogous 
case that has both articulated the right at issue and applied it 
to a factual circumstance similar to the one at hand or that the 
violation was so obvious that a reasonable person necessarily 
would have recognized it as a violation of the law.” Chan v. 
Wodnicki, 123 F.3d 1005, 1008 (7th Cir. 1997). This requirement 
does not mean that a plaintiff must be able to point to a case 
“on  all  fours”  with  the  defendant  officer’s  misconduct.  See 

                                                 
16 Id. at 3.  
8                                                          No. 16‐1988 

Hope v. Pelzer, 536 U.S. 730, 741 (2002). But there must be set‐
tled authority that would cause him to understand the illegal‐
ity of the action. See Mullenix v. Luna, 136 S. Ct. 305, 308 (2015).  
   We may rest our decision on either prong of the qualified 
immunity doctrine.  See al‐Kidd, 563 U.S. at  735. Here, in the 
hope  that  our  decision  will  provide  meaningful  additional 
guidance to police officers operating in the field, we address 
the first prong and determine whether Mr. Howell suffered a 
deprivation of a federal constitutional right. 
    Mr.  Howell  correctly  bases  his  argument  on  the  Fourth 
Amendment’s reasonableness standard.17 That standard gov‐
erns  whether  law  enforcement  officers  employed  excessive 
force during an arrest, an investigatory stop, or any other type 
of seizure. Stainback v. Dixon, 569 F.3d 767, 771 (7th Cir. 2009). 
In  evaluating  the  reasonableness  of  an  officer’s  actions,  we 
must  evaluate  the  totality  of  the  circumstances,  Payne  v. 
Pauley,  337  F.3d  767,  778  (7th  Cir.  2003),  and  undertake  a 
“careful balancing of the nature and quality of the intrusion 
on the individual’s Fourth Amendment interests against the 
countervailing  governmental  interests  at  stake,”  Stainback, 
569  F.3d  at  772  (citing  Graham  v.  Connor,  490  U.S.  386,  396 
(1989)). The nature and extent of the force that may be used 
depends  upon  the  circumstances  surrounding  an  arrest,  in‐
cluding “the severity of the crime at issue, whether the sus‐
pect poses an immediate threat to the safety of the officers or 
others, and whether he is actively resisting arrest or attempt‐
ing  to  evade  arrest  by  flight.”  Id.  In  assessing  the  facts,  we 
must recognize that officers often need to make split‐second 

                                                 
17 Mr. Howell makes no argument concerning his allegations under the 

Indiana Constitution.  
No. 16‐1988                                                           9

judgments based on rapidly developing events. Holmes v. Vill. 
of Hoffman Estates, 511 F.3d 673, 685 (7th Cir. 2007). We meas‐
ure the officer’s conduct against a standard of “objective rea‐
sonableness,” that is “the perspective of a reasonable officer 
on the scene, rather than with the 20/20 vision of hindsight.” 
Graham, 490 U.S. at 392, 396–97.  
    The parties agree that Officer Smith had reasonable suspi‐
cion  to  detain  Mr.  Howell.  Their  dispute  centers  on  the  of‐
ficer’s use of handcuffs to restrain him during the detention. 
Here, we believe that the general principles are clear. We have 
held that “[a] person has the right to be free from an officer’s 
knowing use of handcuffs in a way that would inflict unnec‐
essary pain or injury, if that person presents little or no risk of 
flight or threat of injury.” Rooni v. Biser, 742 F.3d 737, 742 (7th 
Cir. 2014) (emphasis added). We also have recognized a lim‐
ited set of circumstances in which handcuffs are appropriate 
without converting a Terry stop into a full arrest. Chief among 
them is officer safety and the possibility of the presence of a 
weapon. See, e.g., United States v. Smith, 697 F.3d 625, 631–32 
(7th Cir. 2012) (explaining that a suspected bank robber was 
left with one agent while others chased accomplices); United 
States v. Bullock, 632 F.3d 1004, 1016 (7th Cir. 2011) (noting that 
extra caution was warranted because of probable presence of 
drugs  and  possibility  of  violent  behavior);  United  States  v. 
Shoals, 478 F.3d 850, 853 (7th Cir. 2007) (per curiam) (approv‐
ing  use  of  drawn  weapons  and  handcuffs  where  suspect 
matched description of late‐night 911 report of individual en‐
gaging in gun fire, was wearing a coat indoors, and attempted 
to  hide  from  police);  United  States  v.  Stewart,  388  F.3d  1079, 
1085  (7th  Cir.  2004)  (approving  use  of  handcuffs  where  de‐
fendant matched description of armed perpetrator of recent 
bank robbery and behaved suspiciously).  
10                                                      No. 16‐1988 

    The district court focused on our decision in Rabin v. Flynn, 
725 F.3d 628 (7th Cir. 2013). In that case, after a police officer 
observed Rabin carrying a holstered firearm in public, the po‐
lice stopped and handcuffed him. Rabin was a licensed pri‐
vate  investigator  with  a  permit  to  carry  a  handgun.  When 
asked, he provided the police with his license and was at all 
times cooperative. His detention was prolonged because the 
officers could not confirm immediately the authenticity of the 
tendered  license.  Rabin  remained,  at  all  times,  cooperative. 
While in custody, he told one of the officers that he had a “bad 
neck” and a “bad hand in the past,” and that the cuffs were 
too  tight.  Id.  at  631.  Noting  that  “Rabin  was  already  hand‐
cuffed,” we held that “no reasonable officer who was aware 
of Rabin’s medical conditions would have believed that exac‐
erbating Rabin’s medical problems (i.e., by keeping the hand‐
cuffs  as  tight  as  they  were)  was  necessary  to  ensure  safety, 
and that doing so would be permissible under clearly estab‐
lished law.” Id. at 636. 
     The Rabin decision does not control this case. The absence 
of a firearm on Mr. Howell’s person was not the only danger 
that Officer Smith had to consider. The officer had received a 
report of an armed road rage incident involving the discharge 
of  a  firearm.  Residual  anger  and,  indeed,  irrationality  often 
accompany such episodes, and Officer Smith had to protect 
himself and the public from such a contingency. The show‐up 
encounter between the victim and Mr. Howell at the scene of 
the stop also was a relevant factor for Officer Smith to con‐
sider in determining how to secure Mr. Howell. Ensuring the 
security of the alleged perpetrator and the safety of the victim 
in such a circumstance is an obvious consideration in an of‐
ficer’s decision making. Indeed, during this show‐up, the vic‐
tim affirmatively identified Mr. Howell as the perpetrator to 
No. 16‐1988                                                                     11

the  police,  thus  justifying  a  more  prolonged  investigation 
while the officers thoroughly searched Mr. Howell’s vehicle 
for a firearm.  
     The threat presented by the present situation was far more 
substantial  and  concrete  than  in  Rabin.  Moreover,  Officer 
Smith had minimal and nonspecific information about the ex‐
tent to which the handcuffs were causing distress and injury. 
Although the record is replete with evidence of Mr. Howell’s 
earlier difficulties with his shoulder and of his difficulties af‐
ter this encounter, we must focus on what Officer Smith knew 
at the time of the incident. During the arrest, and while placed 
in handcuffs, Mr. Howell at most told Officer Smith that he 
recently had surgery that limited the mobility of his arm; he 
never stated explicitly that he was in pain or actively suffering 
in  any  way.18  See  Sow  v.  Fortville  Police  Dep’t.,  636  F.3d  293, 


                                                 
18 R.22‐1 at 27, 30. Mr. Howell’s exact description of the relevant events 

has shifted over the course of the litigation. In his deposition, Mr. Howell 
stated that he told a Griffith officer that he was “sore.” Id. at 30. In a post‐
deposition affidavit, however, Mr. Howell asserts for the first time that he 
told Officer Smith that he was in “pain.” R.23‐3 at 2. Although a “party 
may attempt  to clarify or augment (but not contradict) prior deposition 
testimony  through  affidavits,”  Simmons  v.  Chicago  Bd.  of  Educ.,  289  F.3d 
488,  492  (7th  Cir.  2002),  “[c]ourts  generally  ignore  attempts  to  patch‐up 
potentially damaging deposition testimony with a supplemental affidavit 
unless the party offers a suitable explanation—e.g., confusion, mistake or 
lapse in memory—for the discrepancy,” Maldonado v. U.S. Bank, 186 F.3d 
759, 769 (7th Cir. 1999). Additionally, this court “does not allow [a party] 
to  contradict  deposition  testimony  with  later‐filed  contradictory  affida‐
vits” in order to create “‘sham’ issues of fact with affidavits that contradict 
their prior depositions.” Ineichen v. Ameritech, 410 F.3d 956, 963 (7th Cir. 
2005). 
12                                                                    No. 16‐1988 



                                                 
     Mr. Howell contends that his affidavit simply clarifies his deposition 
testimony, and  thus  may  be  considered,  whereas  Officer  Smith  submits 
that the two are in direct conflict, representing an improper effort to create 
a dispute of material fact that would preclude summary judgement. A re‐
view of both Mr. Howell’s deposition and affidavit reveals a level of con‐
tradiction  that  requires  that  we  disregard  the  latter for  purposes of  this 
motion.  
            During his deposition, Mr. Howell testified as follows: 
            Q:  You  told  the  officer,  the  Griffith  officer,  that  your 
            shoulder was sore? 
            A: Yes. 
            Q: Did you give any other description to the officer of any 
            pain that you were feeling in your right shoulder? 
            A: Just the fact that it was sore. 
           Q: Did you say anything to any of the other officers about 
           any pain in your shoulder other than that one comment 
           that you made to the Griffith officer that your shoulder 
           was sore? 
           A: And the original officer that handcuffed me. 
           Q: Well, you never told them that you were in pain. You 
           told them that you had surgery and your arm is not sup‐
           posed to be put behind your back; correct? 
            A: Yes. 
           Q: So you never told them that you were in pain at any 
           time; is that correct? 
           A: Yes. 
R.22‐1  at  30.  Mr.  Howell’s  affidavit,  on  the  other  hand,  tells  a  different 
story. In particular, it states that “[o]n at least two occasions I was taken 
out of the vehicle and them [sic] placed back in the vehicle.” R.23‐3 at 1. 
“During that time I was in pain and informed the officers of said pain.” Id. 
No. 16‐1988                                                                  13

303–04 (7th Cir. 2011) (dismissing claim where plaintiff com‐
plained once but presented no evidence that he elaborated on 
the  pain  to  the  defendant);  Tibbs  v.  City  of  Chicago,  469  F.3d 
661,  666  (7th  Cir.  2006)  (dismissing  excessive  force  claim 
where  plaintiff  complained  the  handcuffs were  on  too  tight 
but did not indicate the degree of pain). We further note that 
Mr. Howell also concedes that Officer Smith was not overly 
forceful when placing him in handcuffs.  
    The crux of the matter is that, from Officer Smith’s perspec‐
tive, he was dealing with an individual suspected of commit‐
ting a felony involving the discharge of a firearm on the pub‐
lic way. See Smith, 697 F.3d at 632 (“Similarly, it was entirely 
reasonable for Agent Stover to use handcuffs to securely de‐
tain  Smith  during  the  brief  ten  minutes  when  Agent  Stover 
was left alone with Smith on a public street.”). Although “[a] 
person has the right to be free from an officer’s knowing use 
of handcuffs in a way that would inflict unnecessary pain or 
injury,” that right is tempered by the attendant “risk of flight 
or threat of injury.” Rooni, 742 F.3d at 742 (emphasis added). 
Here, although Officer Smith had a duty to consider the infor‐
mation that Mr. Howell had given him about his condition, 

                                                 
at 2. Although both the deposition and the affidavit reference multiple in‐
teractions  with  the  police,  in  which  some  level  of  discomfort  was  ex‐
pressed, the affidavit expressly states that he told the officers that he was 
in “pain” and the deposition expressly disclaims any such statement. As a 
result, the affidavit is in direct conflict with Mr. Howell’s sworn deposi‐
tion testimony, and any conflicting portions must be ignored for purposes 
of  this  appeal.  Specifically,  we  must  disregard  any  statement  in  which 
Mr. Howell claims to have notified the police of the fact he was in “pain” 
during his detention. Moreover, because his affidavit went beyond simply 
clarifying his deposition testimony, any conflict between the two does not 
create an issue of material fact that would preclude summary judgment.  
14                                                  No. 16‐1988 

see Stainback, 569 F.3d at 773, he had very little information to 
evaluate.  That  information,  moreover,  clearly  did  not  out‐
weigh the very concrete information about the crime and the 
circumstances under which it was allegedly  committed. Of‐
ficer Smith’s decision did not violate the Fourth Amendment. 
 
                          Conclusion 
    The district court erred in denying summary judgment for 
Officer Smith. We therefore reverse the judgment of the dis‐
trict court and remand the case for further proceedings con‐
sistent with this decision. Officer Smith may recover the costs 
of this appeal. 
                               REVERSED AND REMANDED